PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Saigh et al.
Application No. 15/441,417
Filed: 24 Feb 2017
For: Geometrical Rarity Correlation, Venttinization and Protection System and Toolkit
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. LIQRF946U1/17276-00012


This is a decision on the petition to revive under 37 CFR 1.137(a), filed November 30, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed February 6, 2019.  This Office action set a shortened statutory period for reply of two months.  No reply having been received in the instant application, the application became abandoned by operation of law on April 8, 2019.  The Office mailed a courtesy Notice of Abandonment on September 4, 2019.  
  
With the instant petition, Applicant has paid the $1050 petition fee, submitted the required reply in the form of a Response to Restriction/Election Requirement, and made the proper statement of unintentional delay (including a satisfactory explanation of the delay in filing the petition).

The application is being forwarded to Group Art Unit 3649 for consideration of the Response to Restriction/Election Requirement, filed November 30, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions